DETAILED ACTION
Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage module”, “a load planning module”, “an IT structure selection module”, and “an optimization module” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood:
Claim 1 recites, “a criticality indicator”. It is unclear what is meant by “a criticality indicator”. It is unclear from the language of the claim what “a criticality indicator” is defined as and how it is used in the device of claim 1. 
Claim 1 recites, “an evolution complexity indicator”. It is unclear what is meant by “an evolution complexity indicator”. It is unclear from the language of the claim what “an evolution complexity indicator” is defined as and how it is used in the device of claim 1. 
Claim 1 recites, “a resource provision complexity indicator”. It is unclear what is meant by “a resource provision complexity indicator”. It is unclear from the language of the claim what “a resource provision complexity indicator” is defined as and how it is used in the device of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susarla et al. (US Pat No. 8,620,921).
Susarla was disclosed in IDS dated 05/30/2019.

Regarding claim 1, Susarla teaches a device for optimizing utilization of resources on an IT infrastructure, the IT infrastructure including one or more IT structures hosting a plurality of application components (Fig 1), said device including: 
a storage module adapted to store a plurality of repositories (Figs 1-2; col 8 lines 7-58) including: 
a capacity management repository configured to store data comprising at least two time periods associated with different resource needs (col 17 lines 24-63), 
an application profile repository configured to store data identifying the one or more IT structures used by an application component and one data item corresponding to a criticality indicator of said application component (col 2 lines 18-44; col 10 lines 39-62), 
an IT infrastructure repository configured to store data comprising server resource characteristics for at least one said IT structure of the IT infrastructure said server resource characteristics comprising an evolution rule data item (col 12 lines 12-24; col 17 lines 6-23; col 18 lines 27-32), 
an available resource repository configured to store data comprising available resource characteristics, said available resource characteristics including available amount data (col 15 lines 1-5; col 5 lines 61-35)as well as a data item corresponding to a resource provision complexity indicator (col 18 lines 2-9), and 
an execution rule repository configured to store data corresponding to maximum levels of resource utilization (col 12 lines 48-58); 

an IT structure selection module configured to select, from the calculated required resource levels and the data from the IT infrastructure repository and the available resource repository, IT structures required for the particular time period (Figs 4-5; col 18 lines 33-40, 50-60); and 
an optimization module configured to generate, from the selection of the IT structures required for the particular time period and the data from the execution rule repository, at least one placement plan including data of IT structures to be used and at least one evolution plan listing resource changes to be made (Figs 4-5; Fig 7A-D; col 20 lines 35-56; col 21 lines 40-62). 
Susarla does not teach said server resource characteristics comprising a data item corresponding to an evolution complexity indicator. 
It is old and well known to utilize various indicators for a variety of purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an evolution complexity indicator. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex

Regarding claim 2, Susarla teaches further including a plan catalog configured to store a plurality of placement and/or evolution plans (col 23 lines 25-31). 

Regarding claim 3, Susarla teaches wherein the time periods stored by the capacity management repository can be characterized by differences in the operating characteristics of the application components such as: a volume of data to be processed and/or resources consumed by the application components (col 17 lines 24-63). 

Regarding claim 4, Susarla teaches wherein the capacity management repository further includes a data item corresponding to a reliability coefficient of needs of a particular resource (col 6 lines 10-29). 

Regarding claim 5, Susarla teaches wherein said data corresponding to a reliability coefficient of the needs of the particular resource is representative of the reliability of predictions as a function of behavior in previous said time periods and/or human forecasts for future said time periods (col 17 lines 24-63). 

Regarding claim 6, Susarla teaches wherein the evolution rule data item is selected from a minimum of a particular resource, a maximum of the particular resource, and/or an evolution step of the particular resource (col 12 lines 48-58). 

Regarding claim 7, Susarla teaches wherein the IT infrastructure repository is able to update the server resource characteristics after a modification of at least one resource of the one or more IT structure  (col 12 lines 12-24; col 17 lines 6-23; col 18 lines 27-32). 

Regarding claim 8, Susarla teaches wherein the available resource repository further includes a data item corresponding to a compatibility indicator (col 6 lines 30-49). 

Regarding claim 9, Susarla teaches wherein the IT structure selection module is configured to further generate a list of resources required for the particular time period particularly from data corresponding to levels of resource utilization on the IT structures, over a current period (col 17 lines 24-63). 

Regarding claim 10, Susarla teaches wherein the IT structure selection module is configured to select firstly the IT structures used over a current period (col 17 lines 24-63). 

Regarding claim 11, Susarla teaches wherein the optimization module is configured to generate at least one placement plan having homogenized resource consumption between different infrastructure servers (col 13 lines 31-55). 

Regarding claim 12, Susarla teaches wherein the optimization module is configured to generate a plurality of placement and evolution plans and to select a placement plan and an evolution plan (col 13 lines 31-55).

Regarding claim 13, Susarla teaches wherein the optimization module is configured to generate at least one placement plan such that the IT structures have 

Regarding claim 14, it is the method claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1 above.
 
Regarding claim 15, Susarla teaches further including a step of monitoring the IT infrastructure in order to determine whether execution rules are complied with (col 2 lines 45-52).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Eric C Wai/Primary Examiner, Art Unit 2195